DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office Action is responsive to communication filed on 12/15/2021.
Claim 21 is newly added. Claims 1 – 21 are currently pending.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date 
Claims 1 – 21 are rejected under 35 U.S.C. 103 as being unpatentable over Gold et al (U.S. 2012/0117028 A1) in view of Lu et al (U.S. 8,397,080 B2), [previously presented].
♦As per claims 1, 11, 16,
Gold discloses a method, system (Fig. 1 – 5) comprising:
“receiving a data object from a client system at an assigned node” See Fig. 3, abstract, paragraphs 0047,0012 – 0026 of Gold wherein plurality of remote nodes (125 a-c) receive data object form client 130a-c [“An example of a method includes receiving a backup job from a client for data on a plurality of virtualized storage nodes presented to the client as a single object”].
“wherein the assigned node is a node of a plurality of nodes of a cluster, the data object is being backed up as part of a backup operation for the client system, the assigned node is assigned to the backup operation” See Fig. 1 – 2, paragraph 0016 of Gold [“Each virtual device 125 may include a logical grouping of storage nodes 120”]; paragraphs 0012 – 0026 of Gold for determing which node to store the object.
Gold does not clearly disclose “the data object comprises a data segment, and a signature, and the signature is generated based, at least in part, on data of the data segment”.
However, Lu, in the same filed of endeavor, discloses a method, system providing a scalable segment based data including the teaching of:
 “receiving a data object at an assigned node” See col. 4 lines 20 – 29 of Lu wherein a “de-duplicate data blocks sent to that particular data node
“wherein the assigned node is a node of a plurality of nodes of a cluster” See abstract, Fig. 6, col. 4 lines 20 – 22 (multiple data nodes) of Lu wherein “a master device on a secondary-storage node side may receive at least incremental changes, fingerprints, mapping entities, and distribute de-duplication functionality to at least a slave device, and performs data de-duplication on said plurality of segments via a way to cluster a plurality of fingerprints in a data locality unit called container for the incremental changes”.
“the data object comprises a data segment, and a signature, and the signature is generated based, at least in part, on data of the data segment” See Fig. 2 - 3, col. 5 lines 7 – 21 of Lu wherein the input includes segments and signatures (fingerprints).
“determining whether the data object comprises a sub-data object” See col. 4 lines 64 – col. 5 lines 24 wherein input includes multiple segments.
It would have been obvious to one with ordinary skill in the art before the effective filling date of the claim invention to apply the teaching of Lu into the invention of Gold since both inventions were available and the combination also would reduce the storage spaces in data management, and to enhance backup operations utilizing capacity-saving schemes such as deduplication.
“determining whether the data object comprises a sub-data object” See paragraph 0026 - 0027 of Gold wherein properties of the backup job are determined (identify sub data object or backup jobs having same type, similarity…).
“and in response to a determination that the data object comprises the sub-data object, processing the sub-data object, wherein the backup operation comprises the determining and the processing, the assigned node performs the determining and the processing, the processing comprises determining whether the sub-data object is to be stored at the 
♦As per claims 2, 12, 17,
“wherein the data object comprises a container, the container comprises a deduplicated data store and a metadata store, the deduplicated data store comprises one or more data segments comprising the data segment, and the metadata store comprises metadata associated with the one or more data segments” See paragraph 0030 of Gold [“the backup data is formatted according to an object-based backup scheme. According to the object-based backup scheme, metadata for the backup job describes information about the backup”]; See Fig. 1 and 3 of Lu (container and metadata), col. 6 lines 9 – 22, col. 7 lines 58 - 64 of Lu (“Fingerprint distributer 501 may hash each individual fingerprint for determining a destination data node”).
♦As per claims 3, 12, 17,
“the metadata comprises a signature identifying the data segment and a location of the data segment in the deduplicated data store” See Fig. 1 and 3 (container and metadata), col. 6 lines 9 – 22, col. 7 lines 58 - 64 of Lu (“Fingerprint distributer 501 may hash each individual fingerprint for determining a destination data node”).
♦As per claims 4, 12, 17,
“wherein the signature is a fingerprint, and the fingerprint was generated by performing a hash function on data of the data segment” See col. 6 lines 9 – 22, col. 7 lines 58 - 64 of Lu (“Fingerprint distributer 501 may hash each individual fingerprint for determining a destination data node”).
♦As per claims 5, 14, 19,
“wherein the data object comprises a container, and the sending the sub-data object to the remote node comprises: sending the container to the remote node; and sending a container reference to the remote node, wherein the container reference comprises a container identifier that identifies the container” See col. 8 lines 8 – 31, col. 9 lines 8 – 18, 41 - 45 of Lu wherein sub-container is created (“Each fingerprint entry has a container identifier list with up to K entries, the offset of the fingerprint within the container, and a pointer to fingerprints of the same container. With the pointer, all fingerprints of the same container are organized as a single linked list. The head of the linked list is the first sampled fingerprint of the container”, “containers are distributed on all participating nodes”).
♦As per claim 6,
“receiving the sub-data object at the remote node; storing the container in a local deduplication pool at the remote node; and storing the container reference in a local reference database at the remote node” See col. 9 lines 8 – 18, 28 – 45 of Lu (“Each fingerprint entry has a container identifier list with up to K entries, the offset of the fingerprint within the container, and a pointer to fingerprints of the same container. With the pointer, all fingerprints of the same container are organized as a single linked list. The head of the linked list is the first sampled fingerprint of the container”).

“receiving a request for a fingerprint list from a client system; retrieving the fingerprint list from a catalog; and sending the fingerprint list to the client system” See col. 9 lines 55 – 64 of Lu (“After querying the per -container fingerprint index, offsets and segmentIDs are returned from corresponding slave devices”).
♦As per claims 8 - 9, 13, 18,
“receiving a request for a location of the fingerprint list from the client system; determining the location; and sending the location to the client system”, “the catalog is implemented as a single instance for the cluster” See col. 9 lines 55 – 64, col. 10 lines 8 - 27 of Lu (“After querying the per -container fingerprint index, offsets and segmentIDs are returned from corresponding slave devices”, “The output of the data flow is physical locations of logical block addresses in the input segment if there are duplicates”).
♦As per claims 10, 15, 20,
“wherein the data object comprises a container and a container reference, and the method further comprises: storing the container in a local deduplication pool at the assigned node, wherein the container comprises: a deduplicated data store, and a metadata store; and storing the container reference in a local reference database at the assigned node, wherein the container reference identifies the container” See col. 4 lines 40 – 49 of Lu (“the containerID is used to query an In-Memory Container Store Cache 130 to see if the container is cached. If the container is not cached, the container is loaded from an on-disk container store 141”).
♦As per claim 21,
“wherein the determining whether the sub-data object is to be stored at the assigned node is based, at least in part, on at least one of a computational resource of the assigned node, a storage resource of the assigned node, a network resource of the assigned node, or the sub-data object being a remote reference” See paragraph 0034, 0040, 0050 of Gold wherein “If the database query does not return a match for a particular image, (i.e., the new backup has no related versions already stored), then the load balancer picks a node and deduplication store based on available resources. The load balancer takes into account which nodes have spare performance (e.g., the nodes that have the least number of backup jobs running) and spare capacity to accommodate the new backup job. The load balancer may then select a physical node for the new (first generation) backup job based on the node that has the least used resources overall (e.g., combining the available resources with the available capacity)”.

Response to Arguments

Applicant’s arguments, with respect to the rejection(s) of claim(s) 1 - 21 under 35 USC 102 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Gold et al.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAM LINH T NGUYEN whose telephone number is (571)272-4024.  The examiner can normally be reached on M-F: 7:00 - 3:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Apu Mofiz can be reached on 571-272-4080.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to 




/CAM LINH T NGUYEN/Primary Examiner, Art Unit 2161